DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The following is an explanation of why the examiner’s is not going to enter the specification amendment to paragraph 0056 that adds the words “to wait,” as requested by the applicant on February, 23, 2022.
As the prosecution record shows, there has been confusion about what the disclosure actually teaches. This is now true with respect to the difference between periods of time and points in time. Clarifying this is important because this relates to what the allowed claims mean and where support for the claims can be found in the disclosure. Based on Fig. 7 and indeed the entire disclosure, STH and t’ are periods of time. They are durations. Time t’ begins at a point in time and ends at another point in time, t2, as seen in Fig. 7 (included as Figure 1 of this Detailed Action). Time t’ is a period of time. 
The discussion in paragraph 0056 of a “predetermined period of time” is alluded to only in a few other areas of the specification. Namely, paragraph 0003 teaches that “in one example, determining the STH is based on a predetermined period of time prior to a time of the one of the potential collisions.” And paragraph 0005 teaches that “in one example…the STH is based on a predetermined period of time prior to a time of the one of the potential collisions.” These are the only places, except paragraph 0056, that discuss this predetermined time. 

The meaning of the phrase “time to handle the runtime exception” in paragraph 0056 means that, if the runtime exception does not resolve by the beginning of the time period t’, then the runtime exception needs to be handled by way of a precautionary maneuver and the vehicle will have the predetermined period of time, t’, to perform that precautionary maneuver, i.e. to handle the runtime exception. 
Therefore, the time t’ is not a predetermined time to allow the autonomous vehicle “to wait” before handling the runtime exception. Time t’ is not for waiting at all. That is what STH is for. Time t’ is for slamming on the brakes. Therefore, the “to wait” will not be entered into the specification.  

    PNG
    media_image1.png
    294
    552
    media_image1.png
    Greyscale

Figure 1 – Fig. 7 of the present application as filed on April 12, 2019.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665